 Case 8:20-cv-02202-VMC-JSS Document 1 Filed 09/17/20 Page 1 of 13 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


MCKESSON CORPORATION,
a Delaware corporation,

                Plaintiff,
vs.                                                           CASE NO.

BENZER PHARMACY HOLDING LLC,
a Florida limited liability company;
RX CARE OF MI LLC, a Michigan limited
liability company; ALPESH PATEL,
individually, and MANISH PATEL,
individually,

                Defendants.
                                                  /

                                           COMPLAINT

         Plaintiff, McKesson Corporation, a Delaware corporation (“McKesson” or “Plaintiff”), by

its undersigned attorneys, brings this complaint against Defendants, BENZER PHARMACY

HOLDING LLC, a Florida limited liability company; RX CARE OF MI LLC, a Michigan limited

liability company (“Rx Care of MI”); ALPESH PATEL, individually; and MANISH PATEL,

individually, and says:

                                 JURISDICTION AND VENUE

         1.     This is an action in diversity for damages that exceed $75,000, exclusive of

interests, costs and attorneys’ fees and costs.

         2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, as the

amount in controversy exceeds the sum or value of $75,000, exclusive of interest, attorneys’ fees

and costs and the dispute is between citizens of different states.




123417947.1
 Case 8:20-cv-02202-VMC-JSS Document 1 Filed 09/17/20 Page 2 of 13 PageID 2




         3.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) and (b)(3) in the U.S. District

Court for the Middle District of Florida, Tampa Division, because a substantial part of the events

or omissions giving rise to the claims in this action occurred in the Middle District and that there

is no district in which an action may otherwise be brought and multiple defendants are subject to

personal jurisdiction before this Court.

                                               PARTIES

         4.     McKesson Corporation is a Delaware corporation with its principal place of

business in the State of Texas.

         5.     Defendant BENZER PHARMACY HOLDING LLC is a Florida limited liability

company. On information and belief, the members of BENZER PHARMACY HOLDING LLC

are a combination of the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

iv) Padmaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

each of the foregoing individual members are citizens of the State of Florida or State of Michigan

for diversity purposes.

         6.     Defendant RX CARE OF MI LLC is a Michigan limited liability company. On

information and belief, the members of RX CARE OF MI LLC are a combination of the following

individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel; iv) Padmaja Patel; v) Hardikkumar

C. Patel; vi) Chetna D. Patel; vii) Siddharth V. Patel; or viii) Benzer Pharmacy Holding LLC and

each of the foregoing individual members, and with respect the Benzer Pharmacy Holding, LLC,

its members are, citizens of the State of Florida or State of Michigan for diversity purposes.

         7.     Defendant ALPESH PATEL is a natural person domiciled in Florida and is, and

was at all times material hereto, sui juris.




                                                  2
123417947.1
 Case 8:20-cv-02202-VMC-JSS Document 1 Filed 09/17/20 Page 3 of 13 PageID 3




         8.     Defendant MANISH PATEL is a natural person domiciled in Michigan and is, and

was at all times material hereto, sui juris.

                                     BACKGROUND FACTS

         9.     Benzer Pharmacy Holding LLC, is located Tampa, Florida, and, together with its

subsidiaries and affiliates, which include Rx Care of MI, operates an independent pharmacy chain.

         10.    Through this network, Benzer Pharmacy Holding LLC and its affiliates and

subsidiaries sell prescription and over-the-counter drugs and medical products in both physical

pharmacies and through online refill services.

         11.    Benzer Pharmacy Holding LLC arranges for the acquisition of prescription drugs

and plasma products from various distributors for the pharmacy network.

         12.    Benzer Pharmacy Holding LLC and its affiliates, including Rx Care of MI, entered

into business arrangements with McKesson to obtain prescription drugs and plasma products for

its pharmacy network and affiliates.

         13.    In addition, as part of facilitating the supply of prescription drugs and plasma

products for the pharmacy network participants, which include Rx Care of MI, Benzer Pharmacy

Holding LLC provided assurances of payment to the prescription drug distributors, guarantying

the payment of its affiliates and subsidiaries obligations for prescription drugs and plasma products

for its pharmacy network participants.

         14.    On or about April 21, 2014, Rx Care of MI executed and delivered a Customer

Application to McKesson whereby Rx Care of MI requested that McKesson establish accounts for

Rx Care of MI and whereby Rx Care of MI agreed to pay for all purchases on account plus past

due charges, all other charges and attorneys’ fees and costs associated with the collection of any




                                                 3
123417947.1
 Case 8:20-cv-02202-VMC-JSS Document 1 Filed 09/17/20 Page 4 of 13 PageID 4




amounts owed by Rx Care of MI to McKesson (the “Rx Care of MI Customer Application”). A

copy of the Rx Care of MI Customer Application is annexed hereto as Exhibit A.

         15.   Pursuant to the Rx Care of MI Customer Application, Rx Care of MI established

an account with McKesson to purchase products.

         16.   In conjunction with the business arrangement between Rx Care of MI and

McKesson, on or about July 3, 2019, Benzer Pharmacy Holding LLC executed and delivered to

McKesson a Guaranty through which Benzer Pharmacy Holding LLC guaranteed the

unconditional repayment of the obligations to McKesson for affiliated entities, including Rx Care

of MI (the “Benzer Blanket Guaranty”). A true and correct copy of the Benzer Blanket Guaranty

is attached hereto as Exhibit B.

         17.   From the opening of Rx Care of MI’s accounts with McKesson until approximately

November 15, 2019, Rx Care of MI purchased certain goods from McKesson on account.

         18.   Upon the shipment of goods purchased by Rx Care of MI, McKesson rendered to

Rx Care of MI invoices setting forth the details of the purchase together with the total sum owed

to McKesson for the purchase, which amounts continue to accrue charges by virtue of their past

due status. The invoices are voluminous and contain confidential information. McKesson

believes the invoices and other evidence of the purchase of products by Rx Care of MI are either

in the possession of all parties to this lawsuit or available to those parties. If required to be filed

in this action, McKesson will seek to file the invoices in its possession under seal.

         19.   McKesson further rendered to Rx Care of MI an account statement for the

PharmaTrade totaling the sum of $200,953.47 plus interest and charges that continue to accrue. A

copy of the Rx Care of MI account statement is annexed hereto as Exhibit C.




                                                  4
123417947.1
 Case 8:20-cv-02202-VMC-JSS Document 1 Filed 09/17/20 Page 5 of 13 PageID 5




         20.     Rx Care of MI defaulted under the terms of the Rx Care of MI Customer

Application by failing to pay for the goods purchased when payments were due, which default

constitutes a breach of Rx Care of MI’s contractual obligation to McKesson.

         21.     On or about December 3, 2019, McKesson made demand upon Rx Care of MI

through Rx Care of MI’s agent, Benzer Pharmacy Holding LLC, for payment of the amounts due

from Rx Care of MI to McKesson arising from both accounts. A copy of the demand letter is

annexed hereto as Exhibit D.

         22.     Although demand has been made upon Rx Care of MI for payment of amounts due

to McKesson, Rx Care of MI has failed and refused to pay the same.

         23.     As a result of Rx Care of MI’s default upon the terms of its account agreement with

McKesson, Rx Care of MI owes McKesson $200,953.47, together with interest, attorneys’ fees

and other costs and expenses incurred in this action.

                                             Count I
                               (Breach of Agreement-Rx Care of MI)

         24.     This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.

         25.     The allegations set forth in paragraphs 1 through 23 are realleged as if fully set forth

in this Count.

         26.     Because of Rx Care of MI’s default on its obligations arising from the Rx Care of

MI Customer Application, it has become necessary for McKesson to collect the balance due arising

from the Rx Care of MI Customer Application through attorneys.

         27.     McKesson has retained the services of attorneys, and is obligated to pay its

attorneys a reasonable fee for their services rendered in connection with this action plus all costs

incurred in this action.


                                                    5
123417947.1
 Case 8:20-cv-02202-VMC-JSS Document 1 Filed 09/17/20 Page 6 of 13 PageID 6




         28.     Pursuant to the terms of the Rx Care of MI Customer Application, McKesson is

entitled to be reimbursed by Rx Care of MI for such attorneys’ fees for their services plus all costs

incurred in this action.

         29.     All conditions precedent to relief demanded herein have been performed, waived

or have occurred.

       WHEREFORE, McKesson Corporation demands judgment against Rx Care of MI in the sum

of $200,953.47 plus interest, late charges, and the costs of collection, including court fees, service

of process fees and reasonable attorneys’ fees and costs.

                                            Count II
                                  (Open Account- Rx Care of MI)

         30.     This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.

         31.     The allegations set forth in paragraphs 1 through 23 are realleged as if fully set forth

in this Count.

         32.     Before the institution of this action, McKesson and Rx Care of MI had business

transactions between them through approximately November 15, 2019.

         33.     Rx Care of MI owes McKesson the sum of $200,953.47 for goods sold and

delivered by McKesson to Rx Care of MI pursuant to the invoices, which total sum remains unpaid,

plus interest. The invoices are voluminous and contain confidential information. McKesson

believes the invoices and other evidence of the purchase of products by Rx Care of MI are either

in the possession of all parties to this lawsuit or available to those parties. If required to be filed

in this action, McKesson will seek to file the invoices in its possession under seal.

         34.     All conditions precedent to the relief demanded herein have been performed,

waived or have occurred.


                                                    6
123417947.1
 Case 8:20-cv-02202-VMC-JSS Document 1 Filed 09/17/20 Page 7 of 13 PageID 7




         WHEREFORE, McKesson Corporation demands judgment against Rx Care of MI LLC in

the sum of $200,953.47, plus interest and costs.

                                            Count III
                                 (Account Stated – Rx Care of MI)

         35.     This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.

         36.     The allegations set forth in paragraphs 1 through 23 are realleged as if fully set forth

in this Count.

         37.     Before the institution of this action, McKesson and Rx Care of MI had business

transactions between them upon PharmaTrade Account through approximately November 15,

2019.

         38.     McKesson rendered an account statement to Rx Care of MI and Rx Care of MI did

not object to the account statements. Rx Care of MI did thereupon acquiesce in and agree thereto

as an account stated.

         39.     Rx Care of MI owes McKesson $200,953.47 upon account, together with interest

and other costs and expenses incurred in this action.

         40.     All conditions precedent to the relief demanded herein have been performed,

waived or have occurred.

         WHEREFORE, McKesson Corporation demands judgment against Rx Care of MI LLC in

the sum of $200,953.47, plus interest and costs.

                                             Count IV
                                    (Goods Sold- Rx Care of MI)

         41.     This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.



                                                    7
123417947.1
 Case 8:20-cv-02202-VMC-JSS Document 1 Filed 09/17/20 Page 8 of 13 PageID 8




         42.     The allegations set forth in paragraphs 1 through 23 are realleged as if fully set forth

in this Count.

         43.     Before the institution of this action, McKesson and Rx Care of MI had business

transactions between them arising through approximately November 15, 2019.

         44.     Rx Care of MI owes McKesson the sum of $200,953.47, plus interest that continues

to accrue on its various purchases of goods from McKesson, which McKesson sold and delivered

to Rx Care of MI in accordance with the invoices and account statements.

         45.     All conditions precedent to the relief demanded herein have been performed,

waived or have occurred.

         WHEREFORE, McKesson Corporation demands judgment against Rx Care of MI LLC in

the sum of $200,953.47, plus interest and costs.

                                           Count V
              (Breach of Benzer Blanket Guaranty – Benzer Pharmacy Holding LLC)

         46.     This is an action for breach of a guaranty, the damages for which exceed

$75,000.00, exclusive of interest, costs and attorneys’ fees.

         47.     The allegations set forth in paragraphs 1 through 23 are realleged as if fully set forth

in this Count.

         48.     Pursuant to the terms of the Benzer Blanket Guaranty, Benzer Pharmacy Holding

LLC unconditionally guaranteed timely payment and performance of obligations of the affiliates

listed on the Benzer Blanket Guaranty, including Rx Care of MI, to McKesson.

         49.     Benzer Pharmacy Holding LLC has not revoked the Benzer Blanket Guaranty.

         50.     By virtue of its execution of the Benzer Blanket Guaranty, Benzer Pharmacy

Holding LLC became liable for the obligations of Rx Care of MI to McKesson.




                                                    8
123417947.1
 Case 8:20-cv-02202-VMC-JSS Document 1 Filed 09/17/20 Page 9 of 13 PageID 9




          51.   Rx Care of MI defaulted under the terms of the Rx Care of MI Customer

Application by failing to pay for the goods purchased when payments were due, which default

constitutes a breach of Rx Care of MI’s contractual obligation to McKesson.

          52.   Because of the default of Rx Care of MI, on December 3, 2019, McKesson

demanded payment from Benzer Pharmacy Holding LLC of such amounts arising from its

guaranty of the obligation of Rx Care of MI. A true and correct copy of the demand letter is

annexed hereto as Exhibit D.

          53.   Although demand has been made, Benzer Pharmacy Holding LLC has failed and

refused to pay the amounts due to McKesson pursuant to the Benzer Blanket Guaranty, as a

guarantor of the Rx Care of MI’s obligation.

          54.   As of August 21, 2020, Rx Care of MI owes McKesson $200,953.47, in principal,

together with interest, late charges, attorneys’ fees and other costs and expenses that continue to

accrue.

          55.   Because of Benzer Pharmacy Holding LLC’s default on its obligations arising from

the Benzer Blanket Guaranty, it has become necessary for McKesson to collect the balance due

arising from Benzer Blanket Guaranty through its attorneys, and McKesson has agreed to pay its

attorneys a reasonable fee for their services herein.

          56.   Pursuant to the terms of the Benzer Blanket Guaranty and the Rx Care of MI

Customer Application, McKesson is entitled to be reimbursed by Defendant Benzer Pharmacy

Holding LLC for such attorneys’ fees for their services plus all costs incurred in this action.

          57.   All conditions precedent to relief demanded herein have been performed, waived

or have occurred.




                                                  9
123417947.1
Case 8:20-cv-02202-VMC-JSS Document 1 Filed 09/17/20 Page 10 of 13 PageID 10




         WHEREFORE, McKesson Corporation demands judgment against Defendant Benzer

Pharmacy Holding LLC in the sum of $200,953.47, in principal, plus interest, late charges and the

costs of collection, including court fees, service of process fees and reasonable attorneys’ fees and

costs.

                                            Count VI
                                (Breach of Guaranty – Alpesh Patel)

         58.     This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.

         59.     The allegations set forth in paragraphs 1 through 23 are realleged as if fully set forth

in this Count.

         60.     In conjunction with the execution of the Rx Care of MI Customer Application,

Alpesh Patel executed that portion of the Rx Care of MI Customer Application that constituted an

unconditional, continuing guaranty of Rx Care of MI’s obligation to McKesson (the “Alpesh Patel

Guaranty”). A copy of the Alpesh Patel Guaranty is incorporated in the Rx Care of MI Customer

Application that is annexed hereto as Exhibit A.

         61.     Pursuant to the terms of the Alpesh Patel Guaranty, Alpesh Patel unconditionally

guaranteed timely payment and performance of Rx Care of MI’s obligations to McKesson.

         62.     Alpesh Patel has not revoked the Alpesh Patel Guaranty.

         63.     By virtue of his execution of the Alpesh Patel Guaranty, Alpesh Patel is liable

became liable for the obligations of Rx Care of MI to McKesson.

         64.     Rx Care of MI defaulted under the terms of the Rx Care of MI Customer

Application by failing to pay for the goods purchased when payments were due, which default

constitutes a breach of Rx Care of MI’s contractual obligation to McKesson.




                                                   10
123417947.1
Case 8:20-cv-02202-VMC-JSS Document 1 Filed 09/17/20 Page 11 of 13 PageID 11




         65.    Because of the default of Rx Care of MI, on December 3, 2019, McKesson

demanded payment from Alpesh Patel of such amounts arising from his guaranty of the obligation

of Rx Care of MI. A true and correct copy of the demand letter is annexed hereto as Exhibit D.

         66.    Although demand has been made, Alpesh Patel has failed and refused to pay the

amounts due to McKesson pursuant to the Rx Care of MI Customer Application, as a guarantor of

Rx Care of MI’s obligation.

         67.    Because of Rx Care of MI and Alpesh Patel’s default on their obligations arising

from the Rx Care of MI Customer Application and Alpesh Patel Guaranty, it has become necessary

for McKesson to collect the balance due arising from the Rx Care of MI Customer Application

and Alpesh Patel Guaranty through attorneys.

         68.    McKesson has retained the services of attorneys, and is obligated to pay its

attorneys a reasonable fee for their services rendered in connection with this action plus all costs

incurred in this action.

         69.    Pursuant to the terms of the Rx Care of MI Customer Application and incorporated

and Alpesh Patel Guaranty, McKesson is entitled to be reimbursed by Alpesh Patel for such

attorneys’ fees for their services plus all costs incurred in this action.

         70.    All conditions precedent to relief demanded herein have been performed, waived

or have occurred.

         WHEREFORE, McKesson Corporation demands judgment against Alpesh Patel in the

sum of $200,953.47 in principal, plus interest, late charges and the costs of collection, including

court fees, service of process fees and reasonable attorneys’ fees and costs.




                                                   11
123417947.1
Case 8:20-cv-02202-VMC-JSS Document 1 Filed 09/17/20 Page 12 of 13 PageID 12




                                            Count VIII
                                (Breach of Guaranty –Manish Patel)

         71.     This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.

         72.     The allegations set forth in paragraphs 1 through 23 are realleged as if fully set forth

in this Count.

         73.     In conjunction with the execution of the Rx Care of MI Customer Application,

Manish Patel executed that portion of the Rx Care of MI Customer Application that constituted an

unconditional, continuing guaranty of Rx Care of MI’s obligation to McKesson (the “Manish Patel

Guaranty”). A copy of the Manish Patel Guaranty is incorporated in the Rx Care of MI Customer

Application that is annexed hereto as Exhibit A.

         74.     Pursuant to the terms of the Manish Patel Guaranty, Manish Patel unconditionally

guaranteed timely payment and performance of Rx Care of MI’s obligations to McKesson.

         75.     Manish Patel has not revoked the Manish Patel Guaranty.

         76.     By virtue of his execution of the Manish Patel Guaranty, Manish Patel became

liable for the obligations of Rx Care of MI to McKesson.

         77.     Rx Care of MI defaulted under the terms of the Rx Care of MI Customer

Application by failing to pay for the goods purchased when payments were due, which default

constitutes a breach of Rx Care of MI’s contractual obligation to McKesson.

         78.     Because of the default of Rx Care of MI, on December 3, 2019, McKesson

demanded payment from Manish Patel of such amounts arising from his guaranty of the obligation

of Rx Care of MI. A true and correct copy of the demand letter is annexed hereto as Exhibit D.




                                                   12
123417947.1
Case 8:20-cv-02202-VMC-JSS Document 1 Filed 09/17/20 Page 13 of 13 PageID 13




         79.    Although demand has been made, Manish Patel has failed and refused to pay the

amounts due to McKesson pursuant to the Rx Care of MI Customer Application, as a guarantor of

Rx Care of MI’s obligation.

         80.    Because of Rx Care of MI and Manish Patel’s default on their obligations arising

from the Rx Care of MI Customer Application and Manish Patel Guaranty, it has become necessary

for McKesson to collect the balance due arising from the Rx Care of MI Customer Application

and Manish Patel Guaranty through attorneys.

         81.    McKesson has retained the services of attorneys, and is obligated to pay its

attorneys a reasonable fee for their services rendered in connection with this action plus all costs

incurred in this action.

         82.    Pursuant to the terms of the Rx Care of MI Customer Application and incorporated

and Manish Patel Guaranty, McKesson is entitled to be reimbursed by Manish Patel for such fees

for their services plus all costs incurred in this action.

         83.    All conditions precedent to relief demanded herein have been performed, waived

or have occurred.

         WHEREFORE, McKesson Corporation demands judgment against Manish Patel in the

sum of $200,953.47 in principal, plus interest, late charges and the costs of collection, including

court fees, service of process fees and reasonable attorneys’ fees and costs.


                                                        /s/ Kathleen S. McLeroy____
                                                        Kathleen S. McLeroy
                                                        Florida Bar No. 856819
                                                        Primary email: kmcleroy@carltonfields.com
                                                        CARLTON FIELDS, P.A.
                                                        Post Office Box 3239
                                                        Tampa, Florida 33601-3239
                                                        Telephone:      813.223.7000
                                                        Facsimile:      813.229.4133
                                                        Attorneys for Plaintiff

                                                   13
123417947.1
